

116 HR 7695 IH: COVID–19 Emergency Telehealth Impact Reporting Act of 2020
U.S. House of Representatives
2020-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7695IN THE HOUSE OF REPRESENTATIVESJuly 21, 2020Mr. Curtis (for himself, Mr. Welch, and Ms. Sherrill) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Health and Human Services to collect, analyze, and report qualitative and quantitative data on the use of telehealth during the COVID–19 public health emergency.1.Short titleThis Act may be cited as the COVID–19 Emergency Telehealth Impact Reporting Act of 2020.2.DefinitionsIn this Act:(1)COVID–19 public health emergencyThe term COVID–19 public health emergency means the outbreak and public health response pertaining to Coronavirus Disease 2019 (COVID–19), associated with the emergency declared by the Secretary on January 31, 2020, under section 319 of the Public Health Service Act (42 U.S.C. 247d), and any renewals thereof and any subsequent declarations by the Secretary related to COVID–19.(2)SecretaryThe term Secretary means the Secretary of Health and Human Services.3.Data collection and reports on the use of telehealth during the COVID–19 public health emergency(a)Data collection and analysis(1)In generalBeginning not later than 30 days after the date of enactment of this Act, the Secretary shall collect and analyze qualitative and quantitative data on the impact of telehealth services, virtual check-ins, digital health, and remote patient monitoring technologies on health care delivery permitted by the waiver or modification of certain requirements under titles XVIII of the Social Security Act (42 U.S.C. 1395 et seq.), and any regulations thereunder, pursuant to section 1135 of such Act (42 U.S.C. 1320b–5) during the COVID–19 public health emergency, which may include the collection of data regarding—(A)health care utilization rates across the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) for individuals confirmed or suspected to have COVID–19 and individuals seeking care unrelated to COVID–19, including—(i)patient access to telehealth services in medically underserved communities; or(ii)individuals receiving telehealth services through federally qualified health centers (as defined in section 1861(aa)(4) of the Social Security Act (42 U.S.C. 1395x(aa)(4)) or rural health clinics (as defined in section 1861(aa)(2) of such Act (42 U.S.C. 1395x(aa)(2))) serving as originating sites or distant sites, and any challenges for providers furnishing telehealth services in these communities;(B)health care quality for individuals confirmed or suspected to have COVID–19 and individuals seeking care unrelated to COVID–19 as measured by—(i)quality of care metrics, such as hospital readmission rates, missed appointment rates, or wellness visits, and(ii)engagement metrics, such as voluntary patient satisfaction surveys and voluntary provider satisfaction surveys;(C)audio-only telehealth utilization rates when other video-based telehealth was not an option or any other telehealth services that were not provided in real-time (including text-messaging or through online chat platforms), the types of visits, and the types of providers treating individuals;(D)telehealth utilization rates used to treat individuals across State lines;(E)the health outcomes of any individual who utilizes telehealth services to treat an underlying health condition such as diabetes, end-stage renal disease, chronic lung disease, obstructive pulmonary disease, coronary artery disease, or cirrhosis and the types of technology utilized to receive care, including text-messaging, online chat platforms, audio-only, or video conferencing;(F)the health outcomes of any individual who utilizes mental health care and substance use disorder treatment services, and the types of technology utilized to receive care, including text-messaging, online chat platforms, audio-only, or video conferencing; (G)the impact of State and Federal privacy and security protections on the delivery of care and patient safety, including the security of the various technologies utilized to deliver or receive telehealth care;(H)how telehealth access differs by race, ethnicity, or income levels;(I)the types of technologies utilized to deliver or receive telehealth care, including Zoom, Skype, FaceTime, text messaging, online chat platforms, or other technologies, as observed by the Secretary, and utilization rates, disaggregated by type of technology (as applicable);(J)the investments necessary for providers to develop a platform to effectively provide telehealth services to their patients, including the costs of the necessary technology and the costs of training staff; and(K)any additional information determined appropriate by the Secretary.(2)Broadband availability dataUpon request by the Secretary, the Assistant Secretary of Commerce for Communications and Information and the Federal Communications Commission shall provide the Secretary any relevant data regarding the availability of broadband internet access service (as defined in section 801 of the Communications Act of 1934 (47 U.S.C. 641)) for the purposes of completing the report under paragraph (1).(b)Interim report to congressNot later than 90 days after the date of enactment of this Act, the Secretary shall submit to the Committees on Finance and Health, Education, Labor, and Pensions of the Senate and the Committees on Ways and Means and Energy and Commerce of the House of Representatives an interim report on the impact of telehealth based on the data collected and analyzed under subsection (a). For the purposes of the interim report, the Secretary may determine which data collected and analyzed under subsection (a) is most appropriate to complete such report.(c)Final report to congressNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committees on Finance and Health, Education, Labor, and Pensions of the Senate and the Committees on Ways and Means and Energy and Commerce of the House of Representatives a final report on the impact of telehealth based on the data collected and analyzed under subsection (a) that includes—(1)conclusions regarding the impact of telehealth services on health care delivery during the COVID–19 public health emergency; and(2)an estimation for total Medicare spending on telehealth services, including total spending for each specific type of service for which Medicare reimbursed. (d)Stakeholder input(1)In generalFor purposes of subsections (a), (b), and (c), the Secretary shall seek input from the Medicare Payment Advisory Commission, the Medicaid and CHIP Payment and Access Commission and nongovernmental stakeholders, including patient organizations, providers, and experts in telehealth.(2)Comment periodFor the purposes of this subsection, the Secretary shall establish a comment period not later than 14 days after the date of enactment of this Act.